Filed 1/30/20
                   CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                              DIVISION SIX


THE PEOPLE,                                2d Crim. No. B298077
                                          (Super. Ct. No. 1260902)
     Plaintiff and Respondent,            (Santa Barbara County)

v.

DANIEL CERVANTES,

     Defendant and Appellant.


        Penal Code1 section 1170.95, subdivision (a) provides, in
relevant part, “A person convicted of felony murder or murder
under a natural and probable consequences theory may file a
petition with the court that sentenced the petitioner to have
petitioner’s murder conviction vacated and to be resentenced on
any remaining counts when all of the following conditions apply:
[¶] . . . The petitioner was convicted of first degree or second
degree murder . . . .” (Italics added.)
        Daniel Cervantes was convicted of voluntary manslaughter.
(§ 192, subd. (a).) He appeals an order denying his petition for
resentencing under section 1170.95. We conclude that section


        1   All statutory references are to the Penal Code.
1170.95 applies only to murder convictions; his exclusion from
section 1170.95 does not violate his right to equal protection. We
affirm.
                                FACTS
       In 2012, Cervantes had been charged with murder. He
entered a no contest plea to voluntary manslaughter. He was
sentenced to an aggregate term of 13 years in state prison.
       In 2019, following the passage of Senate Bill No. 1437
(2017-2018 Reg. Sess.), Cervantes filed a section 1170.95 petition
for resentencing. The trial court denied the petition, ruling that
he was not eligible for relief under section 1170.95.
                            DISCUSSION
     Section 1170.95 and Voluntary Manslaughter Convictions
       Cervantes contends that section 1170.95 is not limited to
murder convictions; that it authorizes resentencing for his
voluntary manslaughter conviction.
       In interpreting a statute, we first look at the words the
Legislature used. “ ‘ “[I]f the statutory language is not
ambiguous, then . . . the plain meaning of the language
governs.” ’ ” (People v. Colbert (2019) 6 Cal.5th 596, 603.)
       Here the language of the statute unequivocally applies to
murder convictions. There is no reference to the crime of
voluntary manslaughter. To be eligible to file a petition under
section 1170.95, a defendant must have a first or second degree
murder conviction. The plain language of the statute is explicit;
its scope is limited to murder convictions. (People v. Colbert,
supra, 6 Cal.5th at p. 603.)
       Of course, “ ‘language of a statute should not be given a
literal meaning if doing so would result in absurd consequences
which the Legislature did not intend.’ ” (People v. Pieters (1991)




                                2
52 Cal. 3d 894, 898.) But that is not the case here. The plain
reading of the statute is consistent with the legislative goal of
Senate Bill No. 1437. That bill was enacted to correct the
unfairness of the felony murder rule so that murder convictions
could be vacated by filing section 1170.95 petitions. (People v.
Anthony (2019) 32 Cal.App.5th 1102, 1147; People v. Martinez
(2019) 31 Cal.App.5th 719, 722-723; Sen. Bill No. 1437, § 1(f),
Stats. 2018, ch. 1015, § 4, pp. 6679-6681.) The felony murder
rule, however, is not applicable to the crime of voluntary
manslaughter.
             Equal Protection/Substantive Due Process
       Cervantes contends the failure to include voluntary
manslaughter convictions in section 1170.95 violates his
constitutional rights to equal protection and substantive due
process. We disagree.
       The first step in an equal protection analysis is to
determine whether the defendant is similarly situated with those
who are entitled to the statutory benefit. (People v. Barrera
(1993) 14 Cal. App. 4th 1555, 1565.) Cervantes was convicted of
voluntary manslaughter, a different crime from murder, which
carries a different punishment. Normally “offenders who commit
different crimes are not similarly situated” for equal protection
purposes. (People v. Morales (2019) 33 Cal.App.5th 800, 808.)
“[O]nly those persons who are similarly situated are protected
from invidiously disparate treatment.” (Barrera, at p. 1565.)
       Cervantes contends Senate Bill No. 1437’s underlying goal
was to eliminate harsh sentences and to reform the law to make
punishment related to actual culpability. He claims it is an
irrational discrimination to provide section 1170.95 relief for




                                3
murderers, but to deny it to those who commit the less serious
offense of manslaughter.
       When the Legislature reforms one area of the law, it is not
required to reform other areas of the law. (Kasler v. Lockyer
(2000) 23 Cal. 4th 472, 488.) It may elect to make reforms “ ‘ “one
step at a time, addressing itself to the phase of the problem which
seems most acute to the legislative mind.” ’ ” (Ibid.) Here the
legislative focus was centered on the unfairness of the felony
murder rule. The Legislature could rationally decide to change
the law in this area and not be currently concerned with crimes
not involved with that rule. (Ibid.) It also could reasonably
decide that the punishment for voluntary manslaughter was
appropriate, but the punishment for murder based on the felony
murder rule could be excessive and reform was needed only there.
(Williams v. Illinois (1970) 399 U.S. 235, 241 [“A State has wide
latitude in fixing the punishment for state crimes”].) Legislators
in making this choice could also consider a variety of other factors
including the number of prisoners subject to the change and its
impact on the “administration of justice.” (Mills v. Municipal
Court (1973) 10 Cal. 3d 288, 310.)
       The decision not to include manslaughter in section
1170.95 falls within the Legislature’s “line-drawing” authority as
a rational choice that is not constitutionally prohibited. (People
v. Chatman (2018) 4 Cal.5th 277, 283.) “[T]he Legislature is
afforded considerable latitude in defining and setting the
consequences of criminal offenses.” (Johnson v. Department of
Justice (2015) 60 Cal. 4th 871, 887.) A classification is not
arbitrary or irrational simply because it is “underinclusive.”
(Ibid.) “A criminal defendant has no vested interest ‘ “in a
specific term of imprisonment or in the designation [of] a




                                 4
particular crime [he or she] receives.” ’ ” (People v. Turnage
(2012) 55 Cal. 4th 62, 74.) “Courts routinely decline to intrude
upon the ‘broad discretion’ such policy judgments entail.” (Ibid.)
      We also reject Cervantes’s claim that he was denied
substantive due process. “[S]ubstantive due process requires a
rational relationship between the objectives of a legislative
enactment and the methods chosen to achieve those objectives.”
(California Rifle & Pistol Assn. v. City of West Hollywood (1988)
66 Cal. App. 4th 1302, 1330.) Here there was such a relationship.
The legislative goal was to eliminate the sentencing disparity
caused by the felony murder rule. That goal was properly
achieved by the section 1170.95 petition procedure to vacate
those murder convictions.2
                           DISPOSITION
      The order denying the section 1170.95 petition is affirmed.
      CERTIFIED FOR PUBLICATION.




                                     GILBERT, P. J.
We concur:



             YEGAN, J.



             PERREN, J.



      2 We do not reach the issue whether section 1170.95
violates the separation of powers doctrine.


                                 5
                      Brian E. Hill, Judge

            Superior Court County of Santa Barbara

                ______________________________



      Vanessa Place, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Amanda V. Lopez and Michael R.
Johnsen, Deputy Attorneys General, for Plaintiff and
Respondent.




                               6